258 S.W.3d 840 (2008)
Ousmane SY, Appellant,
v.
Hadja SOW, Respondent.
No. WD 68235.
Missouri Court of Appeals, Western District.
May 20, 2008.
Application for Transfer to Supreme Court Denied July 1, 2008.
Application for Transfer Denied August 26, 2008.
Ousmane Sy, Kansas City, MO, for appellant.
Michael Chester McIntosh, Independence, MO, for respondent.
RONALD R. HOLLIGER, Presiding Judge.
Ousmane Sy appeals a judgment dissolving his marriage to Hadja Sow. We dismiss his appeal for numerous violations of Rule 84.04. We surmise that Mr. Sy appeals from a dissolution decree because it is attached to his Notice of Appeal. That judgment is never mentioned in his appellate brief, although numerous orders in an order of protection and a domestic violence criminal case are referred to. Although Mr. Sy proceeds without legal representation, he is bound to the same briefing requirements as counsel. C.C.J.K. ex *841 rel Kercher v. Jackson, 11 S.W.3d 110, 111 (Mo.App.2000). It is not our job to search the record unguided to construct or discover legal arguments for appellant. Grafton v. City of Plattsburg, 167 S.W.3d 731, 733 (Mo.App. W.D.2005).
The appellate brief contains no jurisdictional statement. Rule 84.04(b). There are no Points Relied On. Rule 84.04(d). There is no table of cases, statutes, or authorities. Rule 84.04(a)(1). In fact, not a single case is cited anywhere in the brief. The other deficiencies in Mr. Sy's brief do not need detailing.
The appeal is dismissed.
HAROLD L. LOWENSTEIN, Judge, and THOMAS H. NEWTON, Judge, concur.